CRAWFORD, Judge,
dissenting:
52. Appellant was tried by a military judge alone for rape, assault and battery, as well as conspiracy and dereliction of duty. He was found guilty of rape and assault and battery. The prosecution withdrew the conspiracy charge relating to the rape, and the judge sustained the motion for a finding of not guilty of dereliction of duty concerning improper use of a government vehicle. The Court of Military Review1 set aside the rape conviction and approved a conviction for indecent assault with a significant sentence reduction.
53. The standard of review is whether, “viewing the evidence in the light most favorable to the prosecution,” any reasonable fact-finder “could have found the essential elements of’ indecent assault beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). In applying the Jackson standard we must look at the actions of appellant and Sergeant (Sgt) Perez who were working out of the same recruiting office. While one piece of evidence may in isolation raise unresolved questions, when the actions of both appellant and Perez are taken together, as they must be, it is clear that they were acting in furtherance of a conspiracy. Further, the evidence is more than sufficient to support appellant’s conviction for indecent assault under the Jackson standard. I fear, like Chief Judge Sullivan, that the impact of the majority decision is seriously to erode the Jackson standard; therefore, I dissent from that opinion.
54. Whether the Government has met its burden of proof2 depends on reasonable answers to the following “why” questions raised by the facts of this ease:
(1) Why ask a potential recruit to pack an overnight bag for a 30-minute ride?
(2) Why take a minor to a bar and buy alcoholic beverages for her before her examination?
(3) Why take a recruit to an exam at 5:30 p.m., knowing that most offices are closed at that time?
(4) Why take the recruit back to the bar and challenge her to drink more alcoholic beverages?
(5) Why take the recruit to appellant’s house rather than a hotel, as they had earlier told her they would do?
(6) Why ask if the recruit is on the pill?
(7) Why state, “don’t worry I won’t ejaculate in you”?
(8) Why ask for 5 more minutes alone in the bedroom with the recruit?
(9) Why would the recruit, who was nearly unconscious the night before, wake up in the morning with an extremely sore genital area and experience a burning sensation when she urinated?
*148(10) Why would the recruit wake up in the morning with an extremely sore anus and experience a bloody bowel movement?
(11) Why would the recruit make a fresh complaint that she had been raped?3
(12) Why, if nothing happened, would appellant arrange to set up an alibi?
(13) Why, if nothing happened, would appellant pay a witness to provide an alibi?
55. This is a case of appellant, a corporal and Marine Corps recruiter, along with his consort and fellow recruiter, Sgt Perez, preying upon a young woman of limited intelligence to satisfy their sexual desires. They plied her with alcohol and denied her food, resulting in intoxication so severe that the young woman drifted into and out of consciousness. This was not the first time that appellant and Perez sought to use this same ploy. They had also called another woman and asked her if she was interested in the Marine Corps. She was. How^'t, she refused to pack an overnight bag and accompany them for the evening. She declined their offer to put her up in a hotel in order for her to be closer to the site of the physical examination early in the morning. Since it was only a 30-minute ride to the examination site, she told them that she preferred to stay at home. But here N, the alleged victim, succumbed to appellant’s devious offer and agreed to pack an overnight bag for what was essentially a 30-minute ride. However, rather than going directly to Philadelphia for the examination, appellant and Perez first took N to the recruiting office to fill out paper work and then to a bar where they proceeded to challenge her to drink a number of “Alabama Slammers.” Thereafter, they took her to the examination site at 5:30 p.m., knowing most government offices are not open at that time.
56. After finding the testing site closed, they drove one-half hour to Camden, New Jersey. Riding back to the bar, appellant asked about sexual intercourse and asked N if she was on the pill. He told N in the van “that he won’t come inside” her. At the bar appellant and Perez again began plying N with alcoholic drinks, including mixed drinks. They declined to give her any food when she asked for it. N testified that she drank approximately five to eight drinks during the evening and became sick.
57. N was so intoxicated she does not remember being carried out by Perez and being placed in the van. She was not taken to a hotel but driven to appellant’s apartment. Appellant carried N into his apartment and put her in a bed in the back room. She heard appellant’s voice outside the bedroom saying to Perez, “Give me just five minutes.” The two men’s conversation was broken by a woman’s voice. When N woke up in the morning, her genital area was very sore. She experienced a burning sensation when she urinated, a condition she did not have previously. She also had an extremely sore anus and a bloody bowel movement. The majority apparently attaches significance to the fact that her “clothing, including her sanitary napkin, were in place on the following morning” and that “[tjhere were no bloodstains on her clothing or on the bed sheets.” ¶38. Obviously clothing, including panties "with a sanitary napkin, can be moved or removed from and then put back on a person. The lack of blood is only indicative of the fact that N did not menstruate during that night. This would not be unusual considering that the evidence was uncontested that the day of the incident was near the end of her menstrual cycle.
*14958. While appellant was cooking breakfast, N asked him what happened. He did not answer. When Perez arrived that morning, N asked him what happened. He said she had become “wild in the bar” and began “flirting.” She denied this. Perez and appellant left and went to their office. When they returned, they took N home at 2:00 p.m. After she arrived home, she called a friend and described what happened including her physical symptoms. Her friend suggested that she might have been raped. She was too afraid to tell her mother.
59. Perez testified under a grant of immunity that after depositing N in bed, appellant asked Perez if he wanted to “spend some time” with N. Perez concluded that appellant was offering her services for “intimate” relations. Perez declined the offer. Appellant then asked for 5 minutes with her. Perez left appellant alone with N in the bedroom. After being in the bedroom alone with N for about 5 minutes, appellant emerged, went into the bathroom, and took a shower.
60. On September 10, 1989, when faced with the allegation of rape, appellant showed his consciousness of guilt when he told Perez that he was planning to arrange for some witness to say that N was not at his apart-The alibi that appellant had set up and introduced at trial fell apart when the alibi witness was clearly impeached. Additionally, evidence was introduced that N had a good reputation for truthfulness, while appellant’s credibility was called into question. ment on the evening of August 80.
61. The majority concludes that “the evidence is not legally sufficient even to justify ... [the Court of Military Review’s] ambiguous finding” that appellant indecently assaulted N “with his penis and/or his hand.” ¶ 41. I submit that N’s complaints of a sore genital area; a burning sensation while urinating; a sore anus and a bloody bowel movement constitute non-ambiguous physical evidence entirely consistent with an indecent assault by appellant “with his penis and/or his hand.” I also agree with Chief Judge Sullivan that “clear and sufficient circumstantial evidence supports the Court of Military Review’s findings of guilty to the lesser-included offense of indecent assault.” ¶46.
62. In summary, I am convinced that the evidence adduced at trial is more than sufficient to support a finding that appellant committed an indecent assault upon N. Two factfinders have so held. I would not disturb their findings.

. See 41 MJ 213, 229 n. * (1994).


. The last Manual to use the term corpus delicti was Manual for Courts-Martial, U.S. Army, 1949. See ¶ 127a. The majority is right. The concept goes to the question of proof and normally is concerned with reducing the possibility of punishing a person who did not commit a crime. See, e.g., State v. Lucas, 30 NJ. 37, 53-63, 152 A.2d 50, 58-63 (1959). Even the majority recognizes “the motives” of appellant and his uncharged co-conspirator were “less than honorable.” ¶ 43.


. Contrary to the majority's view, I would not discount the importance of N’s call to Detective Anderson the day after the event. It is uncontested that N was suffering from genital and anal discomfort and that she was puzzled about the cause of that discomfort. The suggestion by N’s friend of the possibility of a sexual assault is certainly an eminently reasonable conclusion based upon the circumstances. I would suggest that familiarity with female anatomy would lead any reasonable person like N's friend to conclude that N's symptoms were much more likely to have been caused by anal penetration and genital fondling with appellant’s "penis and/or his hand” than by an overindulgence in alcohol as suggested by the majority. Accordingly, I strongly disagree with the majority’s implication that the suggestion of sexual assault by N’s friend is somehow an unreliable "plant” serving to undermine N’s fresh complaint. Cf. ¶ 37. Quite the contrary, it is perhaps the most logical and reasonable explanation for N’s symptoms.